[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Dec. 04, 2009
                               No. 09-10397                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 08-00163-CR-T-24TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CURTIS NORRIS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 4, 2009)

Before EDMONDSON, BIRCH and KRAVITCH, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for Curtis Norris, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and Norris’s convictions and

sentences are AFFIRMED. Norris’s motion for an extension of time to file a pro

se response, and for an order directing counsel to forward the case file and records,

is DENIED AS MOOT.




                                          2